Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 23 February 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        

                            
                            My Dear General
                            Virginia Chesterfield Court Ho. 23d Feby 81
                        
                        My last informed you that I had sent Capt. Depontiere on board the French Fleet, to know if I could under take
                            anything against Portsmouth and was making the necessary preparations, as well for such an enterprize, as for the security
                            of the French Vessels in case of danger.
                        For the first object I ordered General Gregory to assemble all the force in his power on the other side the
                            Dismal Swamp, and hold them in readiness to second me whenever I should be ready, a line of Expresses was established
                            between his Post and Suffolk, by means of which I could have given the necessary advice in less that 24 hours. General
                            Muhlenberg advanced, with about 1000 Men to within 16 Miles of Portsmouth leaving the Posts of Coopers
                            Mill & Suffolk properly guarded to cover his retreat.
                        General Nelson had orders to hold himself in readiness to march at the first notice—General Weedon
                                formed a corps of 800 Militia at Fredericksburg with orders to march towards Williamsburg, in case
                            of an attack on Portsmouth this Corps was to have marched to Newport’s news, and if the french vessels had been obliged to
                            retire to York River, they were to have covered the Battery erected at York for the Defence of the Fleet.
                        Six or seven armed Merchant vessels in James River were to have joined the french vessells and assisted our
                            operations all the boats that could be found were collected at Sandy point to transport the troops—Eight 18 pounders and
                            two Mortars were preparated such were my preparations when Mr De Tilley informed me, he was not to remain in the Bay—that
                            his orders were to Cruize between Charles Town and New York, and that he should sail the moment the wind would permit him.
                        The appearance of these Vessells had much alarmed the Enemy at Portsmouth, and encouraged our Militia, in the
                            night of the 17. General Muhlenberg advanced near Portsmouth surprized a picket, made a Serjt & 12 Men prisoners,
                            killd 2 Yagers and Took a waggon and 8 horses—he remained within a Mile and a half all next day but the Enemy kept close
                            in their works.
                        The departure of The French Vessells, has destroyed all hopes of success, in an attempt on Portsmouth.
                        I have not however, countermanded the preparations, Genl Weedon will march the 2 Regiments toward Richmond,
                            from whence he can be ordered either down the James River or towards the Roanoke as circumstances may require.
                        The cannon, Mortars, and the Battery at York will also be held in readiness so that in case the same, or any
                            other Vessells should arrive, we may be ready to take every advantage they open.
                        All this has not diverted my attention one moment from Genl Greene, my importunities to the Governor have not
                            ceased for the Clothing & for the Troops at this place least with all those, I do not think I should have been
                            able to have equipped them this 6 Weeks if a quantity of Stores had not arrived from the Northward—from these I have drawn
                            such Articles, as I was deficient in and shall thereby be enabled to send off the Detachment, by the 25th Inst.—there will
                            also march with this Detachment (which is 400 R. & file) 500 Militia from the counties of Dinwiddie and
                            Chesterfield and perhaps I shall be enabled to furnish two field pieces—I have written to Genl Greene proposing to put
                            myself at the head of the Corps, and wait his orders there upon.
                        Lord Cornwallis is in Virginia but has not yet crossed the Dan River Genl Greene is near him but on this side
                            the Dan. The Governor informs me, the Militia on the frontiers towards Genl Greene are ordered out by which he will have a
                            Reinforcement of near 2,000 men.
                        we have a report here that Colo. Marion is in the vicinity of Charles Town with 1,000 Men, that Genl Sumpter
                            is collecting a force in South Carolina, many of the Tories changing sides and joining him—1000 Rifle men
                            underColo. Cambel and Shelby (the men who defeated Ferguson at Kgs Montain) had crossed the Mountain also in
                            order to join Genl Greene. I have the honor to be with respect esteem Your Excellency’s most
                                obt Servant
                        
                        
                            Steuben
                            Maj: Generl
                        
                        
                            P.S. je marche demain avec un detachement de 450 hommes de la Ligne de Virginie par Dinwiddie
                                Courthauss ou je joindrai environs 600 Miliciens, Vers Tailers ferry.
                            peut des jours doivent eclaircir si Lord Cornwallis est un Grand General, ou une grande Bîte.
                        
                        
                            Steuben
                        
                    